Citation Nr: 0633110	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-27 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant is advancing her appeal as the widow of a 
deceased veteran who had service as a Philippine Scout from 
August 1946 to April 1947.

This matter came to the Board of Veterans' Appeals (Board) 
from November and December 2002 determinations of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2004 and March 2006, the issues of entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to accrued benefits were remanded for further 
development.  



FINDINGS OF FACT

1.  Pulmonary tuberculosis was not manifested during service 
or many years thereafter, nor is pulmonary tuberculosis 
otherwise causally related to service.

2.  The veteran died in April 2002; the immediate cause of 
death was sudden cardiac death, the antecedent cause was 
fatal arrhythmia, the underlying cause was chronic 
obstructive pulmonary disease (COPD) secondary to pulmonary 
emphysema, and other significant conditions contributing to 
death were pulmonary tuberculosis class 4, and CAP, moderate 
risk.

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  The veteran's death was not proximately due to or the 
result of a service-connected disability.



CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
by the veteran's active service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in July 2002.  
The letter predated the November and December 2002 RO 
decisions.  See id.  Subsequently, the appellant was issued 
VCAA letters in May 2004, June 2005, and April 2006.  
Collectively, the VCAA letters notified the veteran of what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Collectively, the VCAA letters have clearly advised the 
appellant of the evidence necessary to substantiate her 
claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Pursuant to the March 
2006 Remand, the appellant was notified of the evidence 
necessary to establish a disability rating and effective 
date, as it pertains to her claim of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  As such, despite the 
initial inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  Moreover, as the 
preponderance of the evidence is against entitlement to 
service connection and accrued benefits, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The National Personnel Records Center 
(NPRC) has advised that the veteran's military records were 
destroyed in a July 1973 fire; however, a portion of the 
records were recovered.  Thus, due to the missing service 
medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The evidence of record 
also contains private treatment records from the Veterans 
Memorial Medical Center.  In April 2006, the RO issued 
correspondence to an identified medical provider, Dr. Maximo 
Reyes, requesting treatment records pertaining to the 
veteran, however, no response has been received.  In August 
2006, the appellant submitted a statement acknowledging 
review of the July 2006 supplemental statement of the case, 
and stated that she had no further evidence to submit.  There 
is otherwise no indication of relevant, outstanding records 
which would support the appellant's claims.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In this case, the 
Board finds that a VA medical opinion is not necessary.  As 
set out in more detail below the record fails to establish 
that the veteran suffered "an event, injury or disease in 
service" as it relates to the cause of his death.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Factual Background

The veteran died in April 2002.  His certificate of death 
provides the immediate cause of death as sudden cardiac 
death, the antecedent cause as fatal arrhythmia, the 
underlying cause as chronic obstructive pulmonary disease 
(COPD) secondary to pulmonary emphysema, and other 
significant conditions contributing to death as pulmonary 
tuberculosis class 4, CAP, moderate risk.

As noted, only a portion of the veteran's service medical 
records are available for review.  The dates on the records 
are illegible due to being charred in the fire.  An in-
service examination report reflects that a chest x-ray was 
negative.  A service medical record reflects treatment for 
malaria, abscess pariapical, and dental caries.

In March 2002, the veteran filed a claim of service 
connection for pulmonary tuberculosis (PTB).  The veteran 
claimed that he had suffered from PTB since discharge from 
service.  In support of his claim, he submitted a 
'Roentgenological Request' dated in October 1973 which 
reflected that a chest x-ray was performed, and the 
impression was PTB, moderately advanced; fibroid, right, 
minimal fibroid, left.  The veteran also submitted treatment 
records from the Veterans Memorial Hospital for the period 
1986 through 2001.  A June 1986 medical record reflects 
diagnoses of and treatment for upper gastrointestinal 
bleeding secondary to peptic ulcer disease, controlled; 
internal hemorrhoids; and PTB, minimal.  A January 1992 
medical record reflects diagnoses of and treatment for 
chronic bronchitis; PTB inactive; and urinary tract 
infection.  An April 2000 medical record reflects diagnoses 
of and treatment for PTB; chronic bronchitis; pulmonary 
emphysema; and [illegible] aorta.  A November 2000 medical 
record reflects diagnoses of and treatment for PTB; chronic 
obstructive pulmonary disease (COPD) with pulmonary emphysema 
and chronic bronchitis; and pneumonia.  

Correspondence dated in September 2002 from a medical doctor 
from Veterans Memorial Medical Center stated that in April 
2002, the date of his death, the veteran was brought to the 
emergency ward due to sudden onset of cyanosis and eventually 
cessation of vital signs.  The physician noted that the 
veteran had initially been hospitalized due to PTB for which 
he was treated for 6 months in 1970, and had reactivation in 
1994 requiring another course of anti-TB treatment.  
Concomitantly, diagnoses of COPD secondary to pulmonary 
emphysema and chronic bronchitis were rendered in 1992.  As a 
result, he incurred multiple hospitalizations.  He required a 
nebulization for difficulty breathing, and had recurrent 
episodes of cardiac dysrythmias and evidence of beginning 
right-sided heart failure.  Such problems were further 
aggravated by episodes of hypoxemia due to COPD.  

II.  Accrued benefits

At the time of his death, the veteran had a pending claim of 
entitlement to service connection for PTB.  He claimed his 
PTB had its onset during his active military service.  As 
detailed hereinabove, he submitted evidence documenting a 
diagnosis of PTB in 1973.  Subsequent evidence submitted with 
the appellant's claim of service connection for the cause of 
the veteran's death reflected that a diagnosis of PTB may 
have been rendered in 1970.  

The veteran's claim terminated with his death.  See Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  However, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121.  Thus, while the claim for 
accrued benefits is separate from the claim of service 
connection filed by the veteran prior to his death, the 
accrued benefits claim is derivative of the veteran's claim 
and the appellant takes the veteran's claim as it stood on 
the date of his death.  See Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 
(Fed. Cir. 1998).  The veteran died in April 2002, and the 
claim for accrued benefits was received in June 2002.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  
Here, the appellant is advancing essentially the same claim 
of service connection for PTB, for accrued benefits purposes, 
which the veteran had pending at the time of his death.

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  For veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, tuberculosis is presumed to have been incurred in 
service if manifested to a compensable degree within three 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Upon review of the evidence of record at the time of the 
veteran's death, an in-service examination report reflects 
that a chest x-ray was normal.  The evidence on file at the 
time of the veteran's death reflected an initial diagnosis of 
PTB in 1973, over 26 years after separation from service.  
While subsequent evidence reflects a date of onset of 1970, 
this still constitutes a period of over two decades after 
separation from service.  A diagnosis of PTB was not rendered 
until 1970, approximately 23 years after separation from 
service.  During his lifetime, the veteran submitted no 
probative evidence of PTB in service or within the applicable 
presumptive period following service separation.  Moreover, 
there is no indication of a nexus between his diagnosed PTB 
and his period of active duty service.  Although medical 
evidence clearly demonstrated a diagnosis of PTB 
approximately 23 years after service, such evidence fails to 
establish any relationship to service.  Thus, service 
connection for PTB is not warranted.  In this case, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for PTB, for purposes of accrued 
benefits.

III.  Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

As noted, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as tuberculosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within three years of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

As reflected, the veteran died in April 2002, 55 years after 
separation from service.  The immediate cause of death was 
sudden cardiac death as a result of fatal arrhythmia.  The 
service medical records on file do not reflect any cardiac 
disabilities, nor has the appellant submitted any evidence 
that the veteran's cardiac failure was as a result of any 
disability incurred in service or due to service.  Private 
medical records reflect a diagnosis of PTB in October 1973, 
over 26 years after separation from service, although the 
Board also recognizes the September 2002 statement from his 
private treating physician that he was treated for PTB in 
1970, thus constituting a period of 23 years after separation 
from service.  As of 1992, diagnoses of COPD and chronic 
bronchitis were rendered, thus constituting a period of 45 
years after separation from service.  The appellant has 
submitted no evidence to support a finding that PTB and COPD, 
which were ultimately contributing factors to his death, were 
manifested in service or were due to service.  

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service; however, the appellant has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


